
	
		I
		111th CONGRESS
		2d Session
		H. R. 5887
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Hazardous Substances Act to require
		  the inclusion of warning labels on Internet and catalogue advertising of
		  certain toys and games.
	
	
		1.Short titleThis Act may be cited as the
			 Choking Hazard Awareness
			 Act.
		2.Labeling
			 requirement for Internet and catalogue advertising of certain toys and
			 gamesSection 24 of the
			 Federal Hazardous Substances Act (15 U.S.C. 1278) is amended—
			(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Internet,
				catalogue, and other advertising
						(1)RequirementAny
				advertisement for any toy, game, balloon, small ball, or marble that requires a
				cautionary statement under subsections (a) and (b), including advertisement on
				Internet websites or in catalogues or other distributed materials, shall
				include the appropriate cautionary statement required under such subsections in
				its entirety displayed on or immediately adjacent to such advertisement. Such
				cautionary statement shall be displayed in the language that is primarily used
				in the advertisement, catalogue, or Internet website, and in conspicuous and
				legible type in contrast by typography, layout, or color with other material
				printed or displayed in such advertisement, and in a manner consistent with
				part 1500 of title 16, Code of Federal Regulations (or a successor regulation
				thereto).
						(2)EnforcementThe
				requirement in paragraph (1) shall be treated as a consumer product safety
				standard promulgated under section 7 of the Consumer Product Safety Act (15
				U.S.C. 2056) and the publication or distribution of any advertisement that is
				not in compliance with the requirements of paragraph (1) shall be treated as a
				prohibited act under section 19 of such Act (15 U.S.C.
				2068).
						.
			
